
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.15


REGAL ENTERTAINMENT GROUP
SUMMARY OF
ANNUAL EXECUTIVE INCENTIVE PROGRAM


        Our board of directors and stockholders have approved the following
material terms for payment of bonuses under our annual executive incentive
programs.

        Payment of an annual incentive to a covered executive officer is
contingent upon the attainment of one or more performance goals (which may be
stated as alternative goals) established in writing by the compensation
committee of the board of directors (while the attainment of such goals is
substantially uncertain) for a covered executive officer for each performance
period, which is generally our taxable year. Performance goals may be based on
one or more business criteria that apply to an individual, a business unit or
our company as a whole, but need not be based on an increase or positive result
under the business criteria selected. The compensation committee is prohibited
from increasing the amount of compensation payable if a performance goal is met,
but may reduce or eliminate compensation even if such performance goal is
attained.

        Performance goals are based on one or more of the following business
criteria: (1) total stockholder return; (2) such total stockholder return as
compared to total return (on a comparable basis) of a publicly available index
such as, but not limited to, the Standard & Poor's 500 Stock Index; (3) net
income; (4) pretax earnings; (5) earnings before interest expense, taxes,
depreciation and amortization; (6) earnings before interest expense, taxes,
depreciation, amortization and rent; (7) pretax operating earnings after
interest expense and before bonuses and extraordinary or special items;
(8) operating margin; (9) earnings per share; (10) return on equity; (11) return
on capital; (12) return on investment; (13) operating earnings; (14) working
capital; (15) ratio of debt to stockholders' equity; and (16) revenue. The
maximum annual incentive award that may be granted to any covered executive
officer based on attainment of one or more of the foregoing performance goals is
$1 million.

        The annual incentive compensation payable in any fiscal year based on
such performance goals cannot be determined because the payment of such
compensation is contingent upon attainment of the pre-established performance
goals, the maximum amount of such compensation depends on our company's
performance for the applicable performance period, and the actual annual
incentive compensation to a covered executive officer may reflect exercise of
the compensation committee's discretion to reduce the annual incentive
compensation otherwise payable upon attainment of the performance goal.





QuickLinks


REGAL ENTERTAINMENT GROUP SUMMARY OF ANNUAL EXECUTIVE INCENTIVE PROGRAM
